THE CLOROX COMPANY 1995 PERFORMANCE UNIT PLAN







The Clorox Company 1995 Performance Unit Plan (the "Plan") is adopted pursuant
to the Performance Unit Plan component of The Clorox Company 1987 Long Term
Compensation Program (the "Program") effective December 15, 1995.  In addition
to the terms and conditions set forth below, the Plan is subject to the
provisions of the Program, which are incorporated herein by this reference.





ARTICLE I



DEFINITIONS



1.1      Definitions.



           Except as defined in this Article I, terms used in this Plan have the
definitions of the terms as set forth in Article II of the Program:



a)    Deferred Stock Units - Performance Units for which Performance Shares have
been exchanged pursuant to the terms of this Plan.



b)    Incentive Units - additional Performance Units equal to ten percent of
Deferred Stock Units which a Participant receives upon making an Election to
Exchange pursuant to Section 2.1.



c)    Participant - an officer of the Company who has been awarded Performance
Shares and elects to exchange them for Deferred Stock Units pursuant to the
terms of this Plan.



d)    Performance Shares - means shares of the Company's restricted stock which
have been awarded under the Program's Restricted Stock Plan with a vesting date
of October 1, 2000, but with the opportunity for accelerated vesting on either
October 1, 1996 or October 1, 1998 provided certain specified total shareholder
return goals are achieved by June 30, 1996 or June 30, 1998, respectively.



e)    Stock Withholding Arrangement - means a procedure whereby a Participant
satisfies a tax withholding requirement by directing the Company to apply shares
of stock to which the Participant is entitled as a result of the redemption of
Deferred Stock Units to satisfy such requirements.


1.2      Value of Performance Unit. 



           Each Performance Unit shall have a value equal to one share of Stock
(subject to adjustment as provided in Section 3.2), plus the right to receive
amounts equal to dividends paid by the Company on a share of Stock (as
adjusted).



1.3      Performance Period. 



           The Performance Period shall be the period from January 1, 1996, to
October 1, 2000, provided that (i) if the Performance Goal is first achieved by
June 30, 1996, the Performance Period shall end on December 31, 1997, and (ii)
if the Performance Goal is first achieved after June 30, 1996, but on or before
June 30, 1998, the Performance Period shall end on October 1, 1998.



1.4      Performance Goal. 



           The Performance Goal shall be the shareholder return goals specified
with respect to the award of Performance Shares.





ARTICLE II



TERMS OF PERFORMANCE UNITS



2.1      Participant Elections.



           a)  Election to Surrender Performance Shares and Grant of Performance
Units.  Officers of the Company who have been awarded Performance Shares may, on
or before December 31, 1995, make an irrevocable written election to surrender
some or all of their Performance Shares, effective December 31, 1995.  Officers
who elect to surrender Performance Shares will be granted one Deferred Stock
Unit for each Performance Share surrendered and one Incentive Unit for each ten
Performance Shares surrendered.



           b)  Election Regarding Redemption Upon Retirement in Installments. 
At the time the election under Section 2.1(a) is made, a Participant must
further make an irrevocable written election to have his/her vested Performance
Units redeemed in a lump sum or in not less than three nor more than five equal
annual installments, without interest, following his/her Retirement.  Except in
the case of Retirement, vested Performance Units will be redeemed in a lump sum.



           c)  Election Regarding Payment of Dividend Equivalents.  At the time
the election under Section 2.1(a) is made, a Participant may make an irrevocable
written election to have dividend equivalent amounts payable pursuant to Section
2.5 of the Plan deferred and invested in additional Performance Units based upon
the number of whole and fractional Units which the dollar dividend amount would
purchase using the average between the

high and low price value of the Stock on the New York Stock Exchange on each
dividend payment date.


2.2      Vesting of Performance Units.



           a)  Except as provided in this Section 2.2, or in Article 12 of the
Program (relating to Change of Control), Performance Units granted pursuant to
Section 2.1(a) will vest on the last day of the Performance Period.



           b)  Performance Units purchased pursuant to a Participant election
under Section 2.1(c) shall be fully vested at the time of purchase.



           c)  In the case of death, Disability or Retirement prior to the last
day of the Performance Period, Performance Units which are Deferred Stock Units
shall be fully vested, but payment of such Performance Units shall not commence
prior to the last day of the Performance Period. 



           d)  If the Performance Goal is met on or before June 30, 1996, then
after October 1, 1996, in the case of a Participant's involuntary termination by
the Company other than a Termination for Cause, Performance Units which are
Deferred Stock Units shall be fully vested, but payment of such Performance
Units shall not commence prior to the last day of the Performance Period.



           e)  Except in the event of a Change of Control, Performance Units
which are Incentive Units will not vest prior to December 31, 1997.



           f)  Performance Units which are not vested pursuant to this Section
2.2 on a Participant's termination of employment, whether by death, Disability,
Retirement, voluntary or involuntary termination of employment, with or without
Cause, shall be forfeited.  In the event of a Participant's involuntary
termination by the Company other than a Termination for Cause, the Committee in
its sole discretion may waive the automatic forfeiture provisions.



2.3       Redemption of Performance Units.

a)  Company's Right to Defer Redemption.  A Participant's Performance Units will
be redeemed at the time and in the manner set forth below; provided, however,
that no redemption under Section 2.3(c) shall be permitted prior to the
ninetieth day of the Company's fiscal year following the Participant's
termination of employment to the extent that the Company determines that an
earlier redemption would result in the payment of compensation which would not
be deductible by the Company under Section 162(m) of the Internal Revenue Code
of 1986, as amended.  If a Participant's election to redeem Performance Units is
deferred by reason of this Section 2.3(a), any reduction in the value of the
Stock from the day the Performance Units would otherwise have been redeemed to
the day the Performance Units are actually redeemed will be made up to the
Participant in the form of additional shares of the  Stock

based on the average between the high and low price of the Stock on the New York
Stock Exchange on the day of the actual redemption, or, if the Stock is not
traded on that day, on the next trading day.


            b)  Redemption Upon a Change of  Control.  Immediately following a
Change of Control, all Performance Units will be redeemed in cash.  The cash
amount per Performance Unit will equal the average between the high and low
price of the Stock on the New York Stock Exchange on the date the Change of
Control occurs or, if the Stock is not traded on that day, on the trading day
immediately preceding the Change of Control.



            c)  Redemption Upon Termination of Employment.  On the first
business day following a Participant's termination of employment or as soon as
practicable thereafter, the Participant's vested Performance Units or, in the
case of an installment redemption election the appropriate proportion of the
Participant's vested Performance Units,  will be redeemed unless the Company
exercises its deferral rights pursuant to  Section 2.3(a). 

If a Participant has elected redemption in installments, his/her Performance
Units will be redeemed in the number of installments elected by the Participant
pursuant to Section 2.1(b) beginning on the first business day following his/her
Retirement and annually thereafter, unless the Company exercises its deferral
right with regard to any such installments pursuant to Section 2.3(a).



            In no event will Performance Units be redeemed prior to the last day
of the Performance Period.



2.4      Performance Units Will be Redeemed Only in Stock Except Following a
Change of Control.



Except in the case of redemptions made as a result of a Change of Control,
Performance Units will be redeemed one for one for shares of Stock.  If the
Participant owns a fractional number of Units, the number of Units will be
rounded up or down to the next whole Unit for purposes of calculating the number
of shares of Stock to be exchanged in the redemption.  If Performance Units are
settled in Stock, a Stock Withholding Arrangement may be used to meet the
Participant's withholding tax obligation.  If a redemption is as a result of a
Change of Control, Performance Units will be settled in cash.



2.5      Dividends on Performance Units.



           The Company shall pay in cash to each Participant on the dividend
payment date an amount equal to the number of the Participant's Performance
Units multiplied by the per share dividend rate for each declaration of a
dividend (other than a Stock dividend) on the Stock from January 1, 1996, until
the date on which the Performance Units are redeemed.  In the case of dividend
distributions on Stock which are paid in the form of property (other than
Stock), the Committee shall determine the cash equivalent amount to be paid
pursuant to this Section 2.5.


ARTICLE III



MISCELLANEOUS PROVISIONS



3.1      Accelerated Redemption of Performance Units in Case of an Unforeseeable
Emergency.



The Committee may, upon written application to it, agree to an accelerated
redemption of some or all of a Participant's vested Performance Units upon the
showing of severe financial hardship to the Participant resulting from (a) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant; (b) loss of the Participant's property due to casualty; or (c)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  Acceleration will not be
granted if the hardship may be relieved through (i) reimbursement or
compensation by insurance or otherwise; or (ii) by liquidation of the
Participant's assets, to the extent such liquidation will not itself cause
severe financial hardship.



3.2      Adjustment of Performance Units.



In the event of any change in the outstanding shares of the Stock, by reason of
a stock dividend or split, recapitalization, merger, consolidation, combination,
exchange of shares, or other similar corporate change, the number of Performance
Units shall be adjusted appropriately by the Committee, whose determination
shall be conclusive.



3.3      No Funding.



           The Plan constitutes a mere promise by the Company to make
redemptions or payments in the future in accordance with the terms of the Plan. 
Participants and beneficiaries have the status of general unsecured creditors of
the Company.  Any cash payments will be paid from the general assets of the
Company and nothing in the Plan will be construed to give any Participant or any
other person rights to any specific assets of the Company.  In all events, it is
the intention of the Company and all Participants that the Plan be treated as
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act.





IN WITNESS WHEREOF, The Clorox Company has caused this Plan to be executed by
its duly authorized representative on the date indicated below.







_______________________________________







_______________________________________

Date